       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 1 of 27




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,
                                            No. 1:19-cv-02973-SCJ
                   Plaintiffs,

       v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

                   Defendants.



   DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
        MOTION FOR A PRELIMINARY INJUNCTION
      Defendants Brian Kemp, Christopher M. Carr, Kathleen Toomey, the

Members of the Georgia Composite Medical Board, LaSharn Hughes, Julia

Slater, Daniel Porter, and Meg Heap (all sued in their official capacities)
respectfully submit this response in opposition to Plaintiffs’ motion for a

preliminary injunction.

                                 INTRODUCTION
      The Supreme Court has long held that States have a “legitimate and

substantial” interest in promoting, preserving, and protecting the “life of the

unborn.” Gonzales v. Carhart, 550 U.S. 124, 145, 158 (2007). That is, “the
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 2 of 27




State, from the inception of the pregnancy, maintains its own regulatory
interest in protecting the life of the fetus that may become a child …” Id. at

158; see also Planned Parenthood of S.E. Pennsylvania v. Casey, 505 U.S. 833,

870 (1992) (“[T]he State has a legitimate interest in promoting the life or

potential life of the unborn.”). Moreover, it is well-settled that “a fetus is a

living organism within the womb, whether or not it is viable outside the

womb.” Gonzales, 550 U.S. at 126 (emphasis added). Accordingly, a State may

properly recognize that an unborn child is alive even before “viability” and—

consistent with its power to protect unborn life—may prohibit the killing of
that child by restricting certain types of pre-viability abortions. See Casey,

505 U.S. at 873 (lower federal courts may not impose a “rigid prohibition on

all previability regulation aimed at the protection of fetal life.”).
      On May 7, 2019, Governor Brian Kemp signed into law House Bill 481,

the Living Infants Fairness and Equality Act (“LIFE Act”), which generally

prohibits elective abortions after the detection of a fetal heartbeat, subject to
several enumerated exceptions. The Act’s primary objective is to advance

Georgia’s interest in protecting the life of the unborn, an objective the Act

pursues through restrictions on abortion, as well as other tax and child
support provisions designed to promote the well-being of unborn children.

      Nearly two months after the Act was signed into law, Plaintiffs brought

this suit to enjoin the entire statute, arguing that it violates the substantive
due process and void-for-vagueness doctrines. Plaintiffs then waited several

more weeks before filing this motion for a preliminary injunction.
                                         2
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 3 of 27




      Plaintiffs’ motion should be denied. First, Plaintiffs cannot show that
they are likely to succeed on the merits. Because “the key elements” of federal

abortion precedent “are not found in the text of the Constitution,” abortion

doctrine is perpetually in flux, making “the bounds of the inquiry …

essentially indeterminate.” Webster v. Reprod. Health Services, 492 U.S. 490,

518 (1989) (plurality). Indeed, “[o]ver the past couple of decades the Supreme

Court has issued several decisions drawing and redrawing the contours” of its

own precedent. W. Alabama Women’s Ctr. v. Williamson, 900 F.3d 1310, 1317

(11th Cir. 2018). In particular, the Supreme Court has repeatedly recognized
the States’ legitimate and substantial interest in protecting the life of the

unborn, but the Court has offered little guidance on the precise contours of

that interest.
      The LIFE Act is designed to advance Georgia’s powerful interest in

protecting the life of the unborn, and the Act is closely tailored to advancing

that interest. Once a heartbeat is detected, 95-98% of unborn children will
survive until birth absent affirmative intervention to terminate their lives.

The Act thus reflects a reasonable policy judgment that after a heartbeat is

detected, abortions should be permitted only in limited circumstances. The
Act also advances other significant state interests in protecting maternal

health (since abortifacients and early abortions are much safer than later-

term abortions), encouraging mothers to choose childbirth over abortion, and
safeguarding the integrity of the medical profession from the coarsening

effect of brutal and inhumane abortion procedures.
                                        3
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 4 of 27




      Plaintiffs also fail to show a likelihood that they will prevail on their
alternative claim that the Act is void for vagueness. That claim focuses not on

the abortion-related provisions of the Act but on how its definition of “natural

person” will purportedly affect other statutes not at issue here. Plaintiffs lack

standing to litigate those arguments and, in all events, their void-for-

vagueness challenge disregards basic features about the operation of those

laws and does not come close to meeting the criteria for facially invalidating a

state law.

      Second, a preliminary injunction is premature. Because the issues
raised in Plaintiffs’ preliminary injunction motion will substantially overlap

with the merits, this Court can and should resolve the entire case through a

single merits hearing. See Fed. R. Civ. P. 65(a)(2). Consolidating the
injunction with a trial on the merits will promote efficiency and judicial

economy. The issues in this case are primarily legal, and the limited factual

or expert issues can be resolved on an expedited time frame in advance of a
merits hearing in October or November. This means there is still time to

reach a final judgment in advance of the Act’s effective date of January 1,

2020. In short, a preliminary injunction is unnecessary at this point.
      Finally, at the very least, Plaintiffs’ requested injunction is grossly

overbroad. Even though their challenge focuses solely on the Act’s abortion-

related provisions, they seek a preliminary injunction that would enjoin the
entire Act, including important provisions regarding child support, income

tax deductions, and remedies for crime victims. There is no basis for
                                        4
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 5 of 27




enjoining anything beyond the Act’s limitations on abortion, especially in
light of its severability clause.

                                    BACKGROUND
      The LIFE Act prohibits “using, prescribing, or administering any
instrument, substance, device, or other means with the purpose to terminate
a pregnancy with knowledge that termination will, with reasonable

likelihood, cause the death of an unborn child” who possesses a “detectable

human heartbeat.” H.B. 481 §4(a)(1), (b). The Act defines an “unborn child”
as “a member of the species Homo sapiens at any stage of development who is

carried in the womb.” Id. at §3(e)(2). It further defines a “detectable human

heartbeat” as “embryonic or fetal cardiac activity or the steady and repetitive
rhythmic contraction of the heart within the gestational sac.” Id. at §3(e)(1).

In addition to its abortion provisions, the Act seeks to promote the well-being

of unborn children by allowing parents to claim their unborn children as

dependent minors for income tax purposes, and by ensuring that alimony and

child support obligations extend to such children. Id. at §5, §12.
      The LIFE Act has been inaccurately labeled as a “six-week abortion
ban,” including by Plaintiffs. See Pls.’ Mem. Supp. Mot. Prelim. Inj. [“Pls.’

Mem.”]. In fact, the Act permits abortionists to comply with the law by using
a trans-abdominal ultrasound, which has a less-than-50% chance of detecting




                                        5
          Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 6 of 27




a heartbeat before 9 weeks lmp1, and may not do so until 12 weeks.2 See, e.g.,
ECF No. 24-5, Ga. Gen. Assembly, Standing Comm. on Sci. and Tech., 2019-

2020 Reg. Sess., 69-70 (Mar. 14, 2019) (Sen. Jordan: “[A] Doppler or on-the-

abdomen ultrasound won’t pick up the fetal cardiac activity until about 12

weeks normally; correct?” Rep. Setzler: “I've been told 8 to 12 weeks, yes.…

We don’t establish a methodology by which that determination is made. We

give physicians broad discretion to make that determination.”).

      Moreover, the LIFE Act provides multiple exceptions to its restrictions

on abortion. First, the Act allows a post-heartbeat abortion if the mother has
a “medical emergency,” which is defined as “a condition in which an abortion

is necessary in order to prevent the death of the pregnant woman or the

substantial and irreversible physical impairment of a major bodily function of
the pregnant woman.” H.B. 481 §4(a)(3), (b)(1). The Act also allows post-

heartbeat abortion if the “probable gestational age of the unborn child is 20

weeks or less and the pregnancy is the result of rape or incest in which an
official police report has been filed alleging the offense of rape or incest.” Id.

at §4(b)(2). And the Act gives abortionists five different defenses to

prosecution. See id. at §4(h).


      1 The unborn child’s gestational age is typically dated in weeks
starting from the first day of the mother’s last menstrual period, or “lmp.”
      2  See, e.g., Avick G. Mitra, MD, et al., Transvaginal versus
transabdominal Doppler auscultation of fetal heart activity: A comparative
study, 175 Am. J. Obstet. Gynecol. 41 (1996), available at
https://www.ncbi.nlm.nih.gov/pubmed/8694073.
                                         6
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 7 of 27




      By “applying reasoned judgment to the full body of modern medical
science,” the LIFE Act recognizes that “[m]odern medical science, not

available decades ago, demonstrates that unborn children are a class of

living, distinct persons.” Id. at §2(3). As such, the Act advances Georgia’s

unique and substantial constitutional interest in protecting unborn human

lives, in addition to its interests in protecting maternal health, encouraging

childbirth, and safeguarding the integrity of the medical profession.

                                  ARGUMENT
      This Court may grant a preliminary injunction only if: (1) Plaintiffs

have a substantial likelihood of success on the merits; (2) Plaintiffs will suffer

irreparable injury without injunctive relief; (3) the alleged injury to Plaintiffs
outweighs the damage caused to Defendants by granting an injunction; and

(4) if issued, the injunction will not be adverse to the public interest. Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). Because an injunction may not

be granted unless Plaintiffs “clearly establish[] the burden of persuasion as to

each of the[se] four prerequisites,” it is “an extraordinary and drastic remedy”
and “the exception rather than the rule.” Id. (cleaned up).

I.    Plaintiffs Do Not Have a Substantial Likelihood of Success.
      In analyzing the plaintiff’s likelihood of success on the merits, courts
“do not decide the merits of the case or resolve unsettled legal questions.”

Carson v. Am. Brands, Inc., 450 U.S. 79, 88 n.14 (1981). If the relevant legal

claims “involve unsettled questions of law,” this “uncertainty discounts the

                                         7
          Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 8 of 27




likelihood of success on the merits.” Morefield v. NoteWorld, LLC, 1:10-cv-
00117, 2012 WL 1355573, at *4 (S.D. Ga. 2012).

      Here, Georgia asserts an interest in protecting unborn life. The

Supreme Court has acknowledged the legitimacy of that interest, but has not

directly addressed that interest’s precise contours or the constitutionality of a

fetal heartbeat law enacted to protect it. Plaintiffs thus cannot show at this

early stage of the litigation that they are likely to succeed on the merits.

Current law simply does not provide the legal certainty that Plaintiffs

suggest is on their side. Contrary to Plaintiffs’ assertions, the right to choose
an abortion (even pre-viability) is not absolute. See, e.g., Roe v. Wade, 410

U.S. 113, 154 (1973) (“The privacy right … cannot be said to be absolute.”).

Moreover, while the Court has struck down abortion regulations that it
deemed pretextual, see, e.g., See Whole Woman’s Health v. Hellerstedt, 136 S.

Ct. 2292 (2016), it has upheld restrictions on abortion where they are

properly tailored to advancing the State’s asserted interest, see Gonzales, 550
U.S. at 156-66. Even under intermediate scrutiny—the highest level of

scrutiny that could apply to this case—Defendants should prevail because the

State’s asserted interest in enacting the LIFE Act is substantial, its chosen
means are rational, and those rational means are closely tailored to that

substantial interest. Finally, Plaintiffs lack standing to bring their void-for-

vagueness claim, and that claim is in any event unlikely to succeed on the
merits.


                                        8
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 9 of 27




      A.    The LIFE Act is a valid law to protect unborn human life.

            1.     The Act is not a “ban” on abortion or “per se” invalid.
      Plaintiffs allege that the LIFE Act violates substantive due process by

“infring[ing] on women’s right to abortion and bodily autonomy.” Pls.’ Compl.
at 34. In particular, they argue that the LIFE Act is “per se” unconstitutional
because it “bans” pre-viability abortions. Pls.’ Mem. at 10-14, 18. Those

arguments do not establish a substantial likelihood of success on the merits.
      First, as a factual matter, the LIFE Act does not “ban” pre-viability

abortions. It allows a woman to have an elective abortion up to the point that

a heartbeat is detected, which (depending on the type of ultrasound used)
may not occur until 9 to 12 weeks lmp. See supra 5-6. The LIFE Act also

contains exceptions allowing post-heartbeat abortions where there is a

medical emergency, rape, or incest. The Act is not a “ban” on pre-viability

abortion.

      Second, the Supreme Court has upheld a “ban” (to use Plaintiffs’ term)

on pre-viability dilation and extraction (“D&X”) abortions. See Gonzales, 550
U.S. at 156-66. Plaintiffs maintain that “a ban on abortion at any point before

viability is per se unconstitutional, no matter what interests the state asserts

to support it.” Pls.’ Mem. at 11. Plaintiffs cite no authority for that
proposition, and they ignore Gonzales, which refutes it. No Supreme Court

case has ever held that a pre-viability abortion restriction is per se unlawful.

On the contrary, the Court rejects such “rigid prohibition[s] on all previability
regulation aimed at the protection of fetal life.” Casey, 505 U.S. at 873; see

                                         9
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 10 of 27




also Roe, 410 U.S. at 154 (the right to choose an abortion “cannot be said to
be absolute.”).

      Third, and tellingly, Plaintiffs do not argue that the LIFE Act runs

afoul of the Supreme Court’s “undue burden” test. See Pls.’ Mem. at 11 n.12.

Plaintiffs thus seem to acknowledge that this test does not apply here.

Indeed, the Supreme Court has applied the “undue burden” test only in cases

dealing with maternal health and “potential life” regulations—laws that

encourage women to freely choose childbirth over abortion. See Whole

Woman’s Health, 136 S. Ct. 2292 (maternal health); Casey, 505 U.S. 833
(potential life); see also Gonzales, 550 U.S. 124 (potential life and other

interests). But the LIFE Act is different. Unlike most abortion laws reviewed

by the Supreme Court—such as laws on informed consent, parental
notification, or hospital admitting privileges—the LIFE Act takes the novel

step of advancing a separate and distinct constitutional interest in protecting

unborn human life.
      In short, as explained below, the LIFE Act seeks to advance a critical

government interest in protecting unborn human life in a context that has

not been squarely addressed by the Supreme Court. Given that the law in
this area remains unsettled, Plaintiffs cannot demonstrate a substantial

likelihood of success on the merits. See, e.g., Carson, 450 U.S. at 88 n.14 (no

likelihood of success where “unsettled legal questions” remain).




                                        10
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 11 of 27




             2.     The LIFE Act pursues a legitimate and substantial
                    state interest in protecting unborn human life.
      The Supreme Court has long recognized the States’ “legitimate and

substantial interest” in protecting unborn human life and has invoked that
interest to uphold pre-viability restrictions on abortion. Gonzales, 550 U.S. at
145, 158 (“[T]he State, from the inception of the pregnancy, maintains its own

regulatory interest in protecting the life of the fetus …”); see also Casey, 505
U.S. at 870-71 (“[T]he State has a legitimate interest in promoting the life or

potential life of the unborn.”); Thornburgh v. Am. College of Obstetricians and

Gynecologists, 476 U.S. 747, 770 (1986).
      The Supreme Court first recognized the States’ substantial interest in

protecting unborn life in Planned Parenthood Ass’n of Kansas City, Mo., Inc.

v. Ashcroft, 462 U.S. 476, 482-86 (1983). There the Court considered the

constitutionality of a state law that required a second physician to be present

during the abortion of a viable unborn child. If the child survived the

abortion, the law required the second physician to “take all reasonable steps
in keeping with good medical practice to preserve the life and health of the

viable unborn child; provided that it does not pose an increased risk to the

life or health of the woman.” Id. at 483 (plurality) (cleaned up). The Court
upheld the law, and the plurality opinion declared that the law was

appropriately tailored to the State’s “compelling interest” in protecting “the

life of a viable fetus.” Id. at 482.
      Later, in a case dealing with a similar law, a majority of the Supreme

Court adopted the approach of the Ashcroft plurality, recognizing that States
                                    11
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 12 of 27




may properly legislate to save unborn human lives. See Thornburgh, 476 U.S.
at 768-70. The Court later reaffirmed the States’ interest in protecting

unborn life in Planned Parenthood of S.E. Pennsylvania v. Casey, 505 U.S. at

870, holding that “the State has a legitimate interest in promoting the life or

potential life of the unborn.” Id. (emphasis added). However, unlike Ashcroft

and Thornburgh, Casey did not involve abortion laws that were designed to

protect unborn human life—instead, it concerned laws requiring informed

consent, parental notification, spousal notification, and reporting. Id. at 844.

Therefore, the Court did not consider whether those laws were properly
tailored to the state’s interest in protecting unborn human life, but instead,

whether they were tailored to the State’s interest in “potential life.” 505 U.S.

at 877-79.
      The State’s interest in “potential life” is another way of describing its

interest in encouraging mothers to voluntarily choose childbirth instead of

abortion. See, e.g., Beal v. Doe, 432 U.S. 438, 445-46 (1977). Casey held that,
if a state law is designed to encourage a woman to freely choose life of her

own accord, “the means chosen by the State to further the interest in

potential life must be calculated to inform the woman’s free choice, not hinder
it.” 505 U.S. at 877. Accordingly, “potential life” regulations may not impose

an “undue burden” on the right to choose abortion pre-viability. Id. If such a

regulation purports to “inform the woman’s free choice”—but effectively
“hinder[s] it”—that regulation is pretextual, and as such, is unconstitutional.

Id. This entire inquiry is separate and distinct from the inquiry (conducted
                                       12
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 13 of 27




briefly in Ashcroft and Thornburgh) concerning the State’s unique interest in
protecting unborn lives.

      In Gonzales v. Carhart, the Court again recognized that a State has a

“legitimate and substantial interest in preserving and promoting fetal life.”

550 U.S. at 145; see also id. at 158 (“[T]he State, from the inception of the

pregnancy, maintains its own regulatory interest in protecting the life of the

fetus that may become a child.”). Gonzales concerned a ban on pre- and post-

viability D&X abortions. Like Casey, the Court in Gonzales did not treat this

law as an effort to actually save unborn lives. Id. at 157. Instead, the Court
characterized the ban as a “potential life” law designed to encourage women

to freely choose childbirth by showing “profound respect for the life within the

woman.” Id.
      The Court also held that the D&X ban simultaneously advanced three

other substantial state interests. First, the ban safeguarded “the integrity

and ethics of the medical profession” by prohibiting brutal procedures that
“confuse[] the medical, legal, and ethical duties of physicians to preserve and

promote life” and “coarsen society to the humanity of … all vulnerable and

innocent human life.” Id. Second, the ban protected women from experiencing
psychological trauma from abortion. Id. at 159-60. Third, the ban addressed

“additional ethical and moral concerns” that are implicated by the “disturbing

similarity” of D&X to infanticide. Id. at 158. In light of these combined state
interests, the Court applied a modified “undue burden” standard, giving


                                       13
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 14 of 27




special solicitude to Congress, and finding no undue burden—even though
the ban did not contain a maternal health exception. See id. at 156-66.

      Here, the LIFE Act advances multiple interests that the Supreme

Court has accepted as legitimate. It protects unborn life. It safeguards the

medical profession from the coarsening effect of brutal abortion procedures,

such as live-dismemberment and vacuum-suction abortion. It protects

maternal health by ensuring that mothers who choose to abort their child use

abortifacients or early-term procedures, which are far safer for the mother.3

And it encourages women to freely choose childbirth of their own accord by
showing a “profound respect for the life within the woman.” Id. at 157.

            3.    The LIFE Act’s restriction on pre-viability abortions is
                  closely tailored to its interest in protecting unborn life.
      Without the undue burden test—which, again, Plaintiffs have not

asked this Court to apply here—the highest level of scrutiny that could apply

to the LIFE Act is intermediate scrutiny. See Casey, 505 U.S. at 871

(prohibiting the use of strict scrutiny in abortion cases). And even under that
level of scrutiny, Plaintiffs cannot establish a likelihood of success, because



      3See, e.g., Linda A. Bartlett, MD, MHSc, et al., Risk Factors for Legal
Induced Abortion–Related Mortality in the United States, 103 Am. J. Obstet.
Gynecol. 729, 729, 736 (2004) (“The risk of death [for abortion] increase[s]
exponentially by 38% for each additional week of gestation,” and, “[i]f women
who terminated their pregnancies after 8 weeks of gestation had accessed
abortion services during the first 8 weeks of gestation, up to 87% of deaths
might have been avoided.”), available at https://bit.ly/31MctM2.
                                       14
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 15 of 27




the LIFE Act is closely tailored to Georgia’s substantial interest in protecting
unborn life.

      First, Georgia’s decision to draw a line at the heartbeat is substantially

related to its important interest in protecting life because the heartbeat is an

extremely accurate indicator that an unborn child will survive until birth.

See, e.g., David F. Forte, Life, Heartbeat, Birth: A Medical Basis for Reform,

74 Ohio St. L.J. 121, 140 (2013) (collecting post-Casey medical research).

“[T]he miscarriage rate for all pregnancies may be as high as 30%.” Id.

However, “[r]ecent medical research has determined that … once a fetus
possesses cardiac activity, its chances of surviving to full term are between

95%-98%.” Id. (footnote omitted). In short, once a heartbeat is detected, it is

almost certain that an unborn child will survive to birth absent affirmative
interventions to take away its life. The LIFE Act’s restriction on post-

heartbeat abortion is, therefore, a closely tailored means of saving unborn

human lives. At the same time, the LIFE Act preserves the mother’s ability
to obtain an elective abortion at earlier stages of the pregnancy, which is

when the vast majority of women choose to do so. In fact, statistical data

show that 66% of mothers who have an abortion do so within 8 weeks lmp,
and 89% within 12 weeks.4 See Casey, 505 U.S. at 869 (restrictions must

leave a mother with “some freedom” to abort her child).


      4 Guttchmacher Institute, Induced Abortion in the United States (Jan.
2018), available at https://www.guttmacher.org/fact-sheet/induced-abortion-
united-states (citing recent statistical data).
                                       15
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 16 of 27




      Second, the heartbeat is a more logical marker of the presence of
human life than other alternatives, such as viability. It is widely recognized

both in science and in law that a living person dies the moment their heart

irreversibly stops beating. See, e.g., Uniform Determination of Death Act

§1(2) (1980) (“An individual who has sustained … irreversible cessation of

circulatory and respiratory functions … is dead.”); O.C.G.A. §31-10-16 (same).

If life ends when the heart stops beating, it is reasonable for Georgia to

conclude as a matter of policy that a life is worthy of protection once the heart

starts beating.
      Third, unlike other measures (such as viability), the heartbeat

standard provides clear notice to abortionists of what conduct is prohibited.

While the time for detecting a heartbeat may vary—and may not occur until
8 to 12 weeks—detecting a heartbeat is easy and reliable. See supra 5-6.

Viability, by contrast, is a highly “uncertain[]” marker. Colautti v. Franklin,

439 U.S. 379, 395 (1979). Because “a physician determines whether or not a
fetus is viable after considering a number of variables,” viability “can be

determined only with difficulty.” Id. at 395-96.

      Fourth, the Act’s exceptions substantially advance Georgia’s interest in
protecting all human life, born and unborn. The Supreme Court has held that

state laws designed to save unborn life must have an “emergency exception”

to allow the mother to abort her child if continuing the pregnancy would
cause her death. Thornburgh, 476 U.S. at 770-71. The LIFE Act does this and

more. It allows a mother to abort her child, even after the heartbeat is
                                       16
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 17 of 27




detected, if her life or health is threatened. See H.B. 481 §4(a)(3) (allowing
post-heartbeat abortion where “necessary in order to prevent the death of the

pregnant woman or the substantial and irreversible physical impairment of a

major bodily function of the pregnant woman”). The LIFE Act even allows

post-heartbeat abortions of children conceived by rape or incest. See id. at

§4(b)(2). By satisfying the constitutional minimum, these abortion exceptions

demonstrate the LIFE Act’s commitment to protecting all human life, both

mother and child. Cf. Gonzales, 550 U.S. at 161-67 (upholding a “potential

life” restriction on pre-viability abortion that did not contain an exception for
maternal health).5

      B.      The LIFE Act is not unconstitutionally vague.
      Plaintiffs further argue that Section 3 of the LIFE Act—which amends

Georgia’s definition of “natural person” to include “an unborn child”—makes

other criminal laws (not the LIFE Act) unconstitutionally vague. See Pls.’

Mem. 15-18. Plaintiffs have not shown a substantial likelihood of success on

this claim.




      5 Plaintiffs argue that the LIFE Act is invalid under MKB Mgt. Corp. v.
Stenehjem, 795 F.3d 768 (8th Cir. 2015), but that decision is inapposite
because it did not consider the separate and distinct state interest in
protecting unborn life. See id. at 771-73. North Dakota did not even assert
any interest in saving unborn lives. See Appellants’ Brief, 2014 WL 3421303.
The Eighth Circuit thus applied Casey and determined that the law did not
meet Casey’s “undue burden” standard. See Stenehjem, 795 F.3d at 771-73.
                                       17
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 18 of 27




      At the outset, Plaintiffs lack Article III standing to bring this claim. “To
demonstrate … standing to bring a vagueness challenge … [the claimant]

must show that: (1) he has suffered, or imminently will suffer, an injury-in-

fact; (2) the injury is fairly traceable to the operation of the [law]; and (3) a

favorable judgment is likely to redress the injury.” Harrell v. The Fla. B., 608

F.3d 1241, 1253 (11th Cir. 2010). To make this showing, Plaintiffs must

demonstrate that they personally intend “to engage in a course of conduct

arguably affected with a constitutional interest, but proscribed by a statute,

and [that] there exists a credible threat of prosecution thereunder.” Susan B.
Anthony List v. Driehaus, 573 U.S. 149, 159 (2014). In other words, there

must be a “causal nexus” between the purportedly vague law and the alleged

injury of the party who raises the claim. E.g., D.H. v. City of New York, 309 F.
Supp. 3d 52, 68-69 (S.D.N.Y. 2018) (dismissing a vagueness claim where the

“plaintiffs [did] not plead that uncertainty over the conduct prohibited by the

statute resulted in their arrests”); see Porter v. Kimzey, 309 F. Supp. 993, 995
(N.D. Ga. 1970).

      Plaintiffs have not made this showing. They speculate about

hypothetical conduct that might violate other laws (not the LIFE Act), see
Pls.’ Mem. 15-18, but Plaintiffs do not identify any specific actions that they

intend to take whose legal consequences are now made unclear or vague by

the LIFE Act. Even if the Act makes other statutes vague or unclear,
Plaintiffs have not identified any concrete, non-speculative “course of

conduct” that they plan to take that would create a “credible threat of
                                        18
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 19 of 27




prosecution” under those statutes. Driehaus, 573 U.S. at 159. Having failed to
show Article III standing for their vagueness claim, Plaintiffs have failed to

demonstrate a likelihood of success on the merits.

      In all events, even if Plaintiffs had standing, their vagueness challenge

would fail on the merits. “A statute … need only be written with a reasonable

degree of certainty in order to withstand constitutional scrutiny.” U.S. v.

Marino-Garcia, 679 F.2d 1373, 1383 (11th Cir. 1982). “[A] regulation is not

vague because it may at times be difficult to prove an incriminating fact but

rather because it is unclear as to what fact must be proved.” F.C.C. v. Fox TV
Stations, Inc., 567 U.S. 239, 253 (2012). Additionally, because Plaintiffs bring

a facial challenge, they have an especially heavy burden of proving vagueness

here. See United States v. Salerno, 481 U.S. 739, 745 (1987). All statutes have
some ambiguity at the margin, and “[i]t would indeed be undesirable for

[federal courts] to consider every conceivable situation which might possibly

arise in the application of complex and comprehensive legislation.” Gonzales,
550 U.S. at 168 (quotation marks omitted); see also id. at 167-68 (noting that

“as-applied challenges are the basic building blocks of constitutional

adjudication” and that facial challenges generally “should not … [be]
entertained” in abortion cases). Therefore, “[a] facial challenge … must

establish that no set of circumstances exists under which the Act would be

valid.” Salerno, 481 U.S. at 745.
      Under these demanding standards, Plaintiffs do not come close to

showing that the LIFE Act is unconstitutionally vague. The Act’s definition of
                                       19
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 20 of 27




“natural person” is clear and straightforward: “‘Natural person’ means any
human being including an unborn child.” H.B. 481 §3(b). The phrase “unborn

child” is further defined, with painstaking precision, as “a member of the

species Homo sapiens at any stage of development who is carried in the

womb.” Id. at §3(e)(2). It would be difficult for this definition to be more exact

as to “what fact must be proved.” Fox, 567 U.S. at 253.

      In arguing that the LIFE Act makes other laws vague, Plaintiffs give as

their prime example the crime of “reckless conduct,” which prohibits

“caus[ing] bodily harm to or endanger[ing] the bodily safety of another person
by consciously disregarding a substantial and unjustifiable risk that his act

or omission will cause harm or endanger the safety of the other person.”

O.C.G.A. §16-5-60(b) (emphasis added). Plaintiffs argue that the LIFE Act
makes it unclear whether this crime now prohibits abortion from the moment

of conception. See Pls.’ Mem. at 16-17.

      That argument rests on a highly implausible reading of the relevant
statutes. Even if the LIFE Act’s revised definition of “natural person” now

applies to the crime of reckless conduct, an individual’s behavior would

violate that prohibition only if there were a conscious disregard of an
“unjustifiable” risk of harm. O.C.G.A. §16-5-60(b). Pre-heartbeat abortions

were lawful in Georgia both before and after the enactment of the LIFE Act,

and would therefore be “justifiable.” See also O.C.G.A. §16-3-20 (giving a
“defense to prosecution” for “conduct [that] is justified for any … reason

under the laws of this state”). Moreover, given that Georgia’s asserted
                                        20
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 21 of 27




interest in protecting life begins with the detection of a fetal heartbeat, any
attempts to ban or prosecute pre-heartbeat abortions would likely be found

unconstitutional. In short, no citizen could reasonably believe that pre-

heartbeat abortions could be prosecuted as reckless conduct.

      Plaintiffs offer various other examples of crimes that the LIFE Act

purportedly renders vague, but all are unavailing. See Pls.’ Mem. at 16. For

example, Plaintiffs try to argue that “aggravated assault,” O.C.G.A. §16-5-21,

would apply to pre-heartbeat abortions, but Plaintiffs ignore the fact that a

person may be convicted of “aggravated assault” against an unborn child only
if that person first committed “assault of unborn child”—which the Code

expressly defines to exclude abortion. O.C.G.A. §16-5-28(d) (“Nothing in this

Code section shall be construed to permit the prosecution of … abortion …”).
Plaintiffs also argue that criminal prohibitions on the sale of tobacco to

minors or the sexual exploitation of children, see O.C.G.A. §16-12-171; §19-7-

5, have become unconstitutionally vague, but they identify no lawful conduct
that Plaintiffs intend to engage in that could be deemed to violate these

prohibitions. Plaintiffs are unlikely to prevail on their vagueness claim.

II.   A Preliminary Injunction is Unnecessary and Premature.
      “A preliminary injunction requires showing ‘imminent’ irreparable
harm. Indeed, the very idea of a preliminary injunction is premised on the
need for speedy and urgent action to protect a plaintiff’s rights before a case

can be resolved on its merits.” Wreal, LLC v. Amazon.com, Inc., 840 F.3d


                                       21
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 22 of 27




1244, 1248 (11th Cir. 2016) (emphasis added) (cleaned up) (citing Univ. of
Tex. v. Camenisch, 451 U.S. 390, 395 (1981)); see Siegel, 234 F.3d at 1176

(“[T]he asserted irreparable injury must be neither remote nor speculative,

but actual and imminent.” (cleaned up)).

      The LIFE Act does not go into effect until January 1, 2020, and there is

thus sufficient time for this case to be adjudicated on the merits before any

alleged harm to Plaintiffs could materialize. Because most of the issues in

this case turn on pure questions of law—such as how the State may

legitimately advance its interests and what standard of review applies—
Georgia will use a limited number of fact and/or expert witnesses. With more

than four months before the LIFE Act takes effect, the State believes that

there is ample time to resolve this entire case through a joint hearing on the
merits and the preliminary injunction motion in October or November. See

Fed. R. Civ. P. 65(a)(2) (“Before or after beginning the hearing on a motion for

a preliminary injunction, the court may advance the trial on the merits and
consolidate it with the hearing.”). The State remains willing to work

expeditiously toward a final decision on the merits before the LIFE Act goes

into effect on January 1st.
      Moreover, if this Court believes there is not enough time to reach a

decision on the merits before the end of the year, it is largely the product of

Plaintiffs’ own lack of urgency in litigating this case. When seeking the
extraordinary remedy of a preliminary injunction, any “delay in seeking a

preliminary injunction … even [by] only a few months—though not
                                       22
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 23 of 27




necessarily fatal—militates against a finding of irreparable harm.” Wreal,
840 F.3d at 1248. The LIFE Act was first introduced in late February of 2019,

and was widely reported by news outlets as early as March. In fact, Plaintiff

SisterSong Women of Color Reproductive Justice Collective discussed the law

with news reporters in March, and the ACLU announced in March its

intention to sue to challenge the law. This law did not blindside Plaintiffs

when the Governor signed it on May 7.

      Plaintiffs nonetheless waited until June 28, nearly two months after

the LIFE Act was passed, to file their complaint with this Court. Plaintiffs
then delayed further by failing to serve Defendants until the end of July. And

they did not file their motion for a preliminary injunction until July 23—over

two and a half months after the Act was signed into law. Plaintiffs’ “failure to
act with speed or urgency in moving for a preliminary injunction necessarily

undermines a finding of irreparable harm” or the need for an immediate

decision from this Court in advance of a decision on the merits. Id.
      The better way to proceed is through consolidation with a full merits

hearing pursuant to Rule 65(a)(2). There is ample time before the LIFE Act’s

effective date to conduct limited discovery, proceed to a full hearing in the
fall, and allow the Court to resolve the entirety of this case all at once. For

example, Defendants would propose that written discovery be served by

August 26 (with responses due by September 9); that any expert opinions be
disclosed by October 2; that any depositions (which will be few) be completed

by October 11; and that briefing be completed by the end of October for a
                                        23
       Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 24 of 27




hearing in early November. Although compressed, this schedule would be
sufficient to develop the necessary record to finally dispose of this matter in

this Court. And “[d]eciding these issues once and for all on a full record will

be most beneficial to all parties.” Allen v. School Bd. for Santa Rosa County,

Fla., 782 F.Supp.2d 1304, 1327 (N.D. Fla. 2011).

III.   Plaintiffs’ Requested Injunction Is Overbroad.
       Although Defendants believe that Plaintiffs are not entitled to any

relief at this stage, Plaintiffs’ requested injunction is also grossly overbroad.
Plaintiffs devote their entire preliminary injunction motion to the abortion-

related aspects of the Act, and then assert in a footnote that the entire Act

should be enjoined—notwithstanding its severability clause. See Pls.’ Mem.
14-15 & n.16. But a number of the Act’s provisions have nothing to do with

abortion. For example, Section 5 requires the father of an unborn child to pay

child support for the “direct medical and pregnancy related expenses of the

mother of the unborn child.” Section 6 sets monetary damages for the

homicide of an unborn child. And Section 12 allows a family to claim a
personal exemption for an unborn child. Plaintiffs have not even attempted to
argue that these provisions are unconstitutional. Even if other sections of the

Act were held invalid, these sections would be severable, see H.B. 481 §14,
and should not be enjoined.




                                        24
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 25 of 27




                              CONCLUSION
     Plaintiffs’ motion for preliminary injunction should be denied.

                                           Respectfully submitted,

Dated:     August 19, 2019                 /s/ Andrew A. Pinson

                                           Christopher M. Carr
Jeffrey M. Harris (pro hac vice)             Attorney General of Georgia
Steven C. Begakis (pro hac vice pending)   Andrew A. Pinson (Bar #584719)
CONSOVOY MCCARTHY PLLC                       Solicitor General
1600 Wilson Boulevard, Suite 700           Georgia Department of Law
Arlington, VA 22209                        40 Capitol Square SW
(703) 243-9423                             Atlanta, GA 30334
                                           (404) 651-9453
Patrick Strawbridge (pro hac vice)
CONSOVOY MCCARTHY PLLC
Ten Post Office Square
8th Floor South, PMB #706
Boston, MA 02109
(617) 227-0548
                          Counsel for Defendants




                                     25
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 26 of 27




                    CERTIFICATE OF COMPLIANCE
      I certify that this brief uses 13-point Century Schoolbook in compliance
with Local Rule 5.1(B).

                                       /s/ Andrew A. Pinson
                                       Andrew A. Pinson




                                      26
      Case 1:19-cv-02973-SCJ Document 74 Filed 08/19/19 Page 27 of 27




                        CERTIFICATE OF SERVICE
      I hereby certify that the foregoing brief was electronically filed with the
Clerk of Court using the CM/ECF system on August 19, 2019, thereby

serving all counsel of record.
                                        /s/ Andrew A. Pinson
                                        Andrew A. Pinson




                                       27
